           Case 1:20-cv-00599-VSB Document 19 Filed 09/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
RASHAWN MAURICE SPENCER,                                  :
                                                          :                            9/21/2020
                                    Plaintiff,            :
                                                          :
                      - against -                         :
                                                          :
                                                          :               20-CV-599 (VSB)
JOHN CHUNG,                                               :
                                                          :                    ORDER
                                    Defendant.            :
                                        .                 :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        The parties in this matter appeared before me for a telephonic status conference on

September 17, 2020, at 10:30 a.m. It is hereby:

        ORDERED the parties are directed to submit a joint status letter on or before November

17, 2020 detailing the status of discovery and indicating whether the parties intend to file any

dispositive motions.



SO ORDERED.

Dated: September 21, 2020
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
